200 F.2d 699
Murray E. SHOLKIN, Plaintiff, Appellantv.GENERAL MOTORS CORPORATION, Defendant, Appellee.
No. 4698.
United States Court of Appeals First Circuit.
January 16, 1953.

Appeal from the United States District Court for the District of Massachusetts; William T. McCarthy, Judge.
Thomas D. Burns, Boston, Mass. (Lee M. Friedman, Samuel Adams II, and Friedman, Atherton, King & Turner, all of Boston, Mass., on brief), for appellant.
Stuart C. Rand, Boston, Mass. (John M. Hall, Rhodes G. Lockwood, and Choate, Hall & Stewart, all of Boston, Mass., on brief), for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed.